RUTH BADER GINSBURG, Circuit Judge,
concurring:
This clear case does not appear to me to present any issue of constitutional dimension. Based on the procedural lapses described in Judge Edwards’ opinion, the complainants are disqualified from pursuing court review of the Commission’s consortium rule. ARINC did not file a qualifying application within the cutoff date. Omninet removed itself from the fray in 1987 and the Commission was not obliged to let it reenter four years later. TRW may not call upon us to supply “judicial advice” that will aid it in another proceeding. The matter of Article III “standing” limits on judicial power, in my judgment, should form no part of our analysis. See generally Cass R. Sunstein, What’s Standing After Lujan? Of Citizen Suits, “Injuries, ” and Article III, 91 Mich.L.Rev. 163 (1992). While I disassociate myself from the statements concerning standing, in all *261other respects I concur in Judge Edwards’ opinion.